The State of TexasAppellee/s




                             Fourth Court of Appeals
                                     San Antonio, Texas
                                            June 23, 2015

                                        No. 04-15-00344-CR

                                   Juan Ruben Sanchez CERDA,
                                            Appellant

                                                  v.

                                     THE STATE OF TEXAS,
                                           Appellee

                    From the 229th Judicial District Court, Starr County, Texas
                                  Trial Court No. 14-CRS-372
                        Honorable J.R. "Bobby" Flores, Judge Presiding

                                           ORDER
       The District Clerk of Starr County has filed a notification of late record, stating that the
record has not been filed because “Attorney has not filed the Designation of Clerk’s Record.”

         Appellant is not required to file a request for or designation of materials to be included in
the clerk’s record. See TEX. R. APP. P. 35.3(a); 34.5(a), (b). The filing of the notice of appeal and
the trial court’s certification of right of appeal trigger the clerk’s duty to prepare, certify and file
the clerk’s record in a criminal case, as long as appellant has either established his inability to
proceed without paying costs or made satisfactory arrangements to pay the clerk’s fee. See TEX.
R. APP. P. 35.3(a).

        We therefore order the Starr County District Clerk to immediately file the clerk’s record.


                                                       _________________________________
                                                       Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of June, 2015.


                                                        ___________________________________
                                                        Keith E. Hottle
                                                        Clerk of Court